Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,878,144. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are broader than claims of the patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An apparatus comprising: a processor; and memory storing computer-executable instructions that, when executed by the processor, cause the apparatus to: [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, computer.]
	obtain a raw dataset formatted using a first data format; [Abstract idea of collecting data. Mental process. A human-mind with pen and paper can obtain data using a first data format.]
	generate a first input dataset by processing the raw dataset, wherein the first input dataset is formatted using a common data format; [Abstract idea of analyzing data. Mental process. A human-mind with pen and paper can generate input dataset using a common data format.]
	determine a first machine learning classifier based on the first input dataset; [Abstract idea of analyzing data. Mental process. A human-mind with pen and paper can determine a machine learning classifier based on input dataset.]
	trigger execution of the first machine learning classifier to process the first input dataset; [Abstract idea of analyzing data. Mental process. A human-mind can make a decision to manually trigger execution of first machine learning classifier to process input dataset.]
	receive a first output dataset generated based on execution of the first machine learning classifier; [Abstract idea of collecting data. Mental process. A human-mind with pen and paper can receive an output dataset generated by machine learning classifier, e.g., viewing results on display.]
	automatically determine, based on the first output dataset, a second machine learning classifier; [Abstract idea of analyzing data. Mental process. A human-mind with pen and paper can determine a machine learning classifier based on output dataset.]
	trigger execution of the second machine learning classifier, wherein the execution of the second machine learning classifier is based on the first output dataset; [Abstract idea of analyzing data. Mental process. A human-mind can make a decision to manually trigger execution of second machine learning classifier to process input dataset.]
	obtain a second output dataset generated based on the execution of the second machine learning classifier; and [Abstract idea of collecting data. Mental process. A human-mind with pen and paper can receive an output dataset generated by machine learning classifier, e.g., viewing results on display.]
	store the second output dataset. [Abstract idea of storing data. Mental process. A human-mind with pen and paper can store output dataset.]
	Subject Matter Eligibility Test (MPEP 2106 35 U.S.C. 101 Analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “[a]n apparatus…” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., obtain, generate, trigger, receive, store). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., processor, memory, computer. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 2 recites the following:
	The apparatus of claim 1, the memory storing computer-executable instructions that, when executed by processor, further cause the apparatus to: identify a location of the raw dataset; retrieve the raw dataset from the location; and transmit the first input dataset to a cloud processing system hosting the first machine learning classifier. [Abstract idea of collecting, analyzing, manipulating, or reporting data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 3 recites the following:
	The apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the apparatus to: automatically determine, based on the second output dataset, a third machine learning classifier for execution; trigger execution of the third machine learning classifier, wherein the execution of the third machine learning classifier is based on the second output dataset; and obtain a third output dataset generated based on the execution of the third machine learning classifier. [Abstract idea of collecting, analyzing, manipulating, or reporting data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 4 recites the following:
	The apparatus of claim 1, wherein the first output dataset is formatted using the common data format. [Abstract idea of collecting, analyzing, manipulating, or reporting data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 5 recites the following:
	The apparatus of claim 1, the memory storing computer-executable instructions that, when executed by processor, further cause the apparatus to: determine that a portion of the raw dataset is to be used as input by one or more additional machine learning classifiers; and based on the determination that the portion of the raw dataset is to be used as input by the one or more additional machine learning classifiers, generate at least a second input dataset associated with the one or more additional machine learning classifiers with the portion of the raw dataset. [Abstract idea of collecting, analyzing, manipulating, or reporting data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 6 recites the following:
	The apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the apparatus to: obtain a historical statistical distribution generated based on the first input dataset; calculate a statistical distribution based on the first output dataset; determine a shift in the distribution of values between the historical statistical distribution and the statistical distribution; and transmit a notification indicating the shift in distribution of values based on the shift exceeding a threshold value. [Abstract idea of collecting, analyzing, manipulating, or reporting data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 7 recites the following:
	The apparatus of claim 1, wherein the instructions, when executed by processor, further cause the apparatus to generate an aggregate dataset based on the first output dataset and the second output dataset. [Abstract idea of collecting, analyzing, manipulating, or reporting data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claims 8-14 are rejected based on similar reasons given to claims 1-7.
	Claims 15-17 and 18-20 are rejected based on similar reasons given to claims 1-3 and 5-7, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Goodsitt et al. US 2021/0192282 (hereinafter “Goodsitt”).
	Regarding claim 1, Goodsitt teaches: An apparatus comprising: a processor; and memory storing computer-executable instructions that, when executed by the processor, cause the apparatus to: [0005: “The system may comprise at least one processor and at least one non-transitory memory storing instructions that, when executed by the at least one processor cause the at least one processor to perform operations.”]
	obtain a raw dataset formatted using a first data format; [0005: “The operations may comprise receiving at least one dataset, the at least one dataset comprising a plurality of columns and applying a series of nodes to the at least one dataset.”]
	generate a first input dataset by processing the raw dataset, wherein the first input dataset is formatted using a common data format; [0005: “Applying a series of nodes to the at least one dataset may comprise applying a first one of the nodes comprising at least one machine learning model to generate at least one first probability…”]
	determine a first machine learning classifier based on the first input dataset; [0005: “Applying a series of nodes to the at least one dataset may comprise applying a first one of the nodes comprising at least one machine learning model to generate at least one first probability…”]
	trigger execution of the first machine learning classifier to process the first input dataset; [0005: “Applying a series of nodes to the at least one dataset may comprise applying a first one of the nodes comprising at least one machine learning model to generate at least one first probability…”]
	receive a first output dataset generated based on execution of the first machine learning classifier; [0005: “Applying a series of nodes to the at least one dataset may comprise applying a first one of the nodes comprising at least one machine learning model to generate at least one first probability; appending a first tag based on the at least one first probability…”]
	automatically determine, based on the first output dataset, a second machine learning classifier; [0005: “selecting second ones of the nodes subsequent in the series based on the at least one first probability; and iteratively applying the second nodes to generate second probabilities and second tags…”]
	trigger execution of the second machine learning classifier, wherein the execution of the second machine learning classifier is based on the first output dataset; [0005: “selecting second ones of the nodes subsequent in the series based on the at least one first probability; and iteratively applying the second nodes to generate second probabilities and second tags…”]
	obtain a second output dataset generated based on the execution of the second machine learning classifier; and [0005: “selecting second ones of the nodes subsequent in the series based on the at least one first probability; and iteratively applying the second nodes to generate second probabilities and second tags…”]
	store the second output dataset. [0005: “outputting the first and second tags including the first and second probabilities as metadata;” and 0031: “Dataset generator 103 may be configured to provide data to computing resources 101, database 105... Dataset generator 103 may be configured to receive data from database 105 or another component of system 100”]
	Regarding claim 2, Goodsitt teaches: The apparatus of claim 1, the memory storing computer-executable instructions that, when executed by processor, further cause the apparatus to: identify a location of the raw dataset; retrieve the raw dataset from the location; and transmit the first input dataset to a cloud processing system hosting the first machine learning classifier. [0068: “Databases 232 may include one or more databases configured to store datasets for use by system 230… Databases 232 may include cloud-based databases (e.g., AMAZON WEB SERVICES S3 buckets) and/or on-premises databases;” and 0069: “Databases 236 may also include one or more databases configured to store data for use by system 230.” In other words, data is located from over a cloud-based database, processed and stored.]
	Regarding claim 3, Goodsitt teaches: The apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the apparatus to: automatically determine, based on the second output dataset, a third machine learning classifier for execution; [0124: “training a plurality of second machine learning models to classify the column of data within a plurality of subcategories of the first category; and iteratively training third machine learning models to perform subclassifications of the plurality of subcategories.”]
	trigger execution of the third machine learning classifier, wherein the execution of the third machine learning classifier is based on the second output dataset; and obtain a third output dataset generated based on the execution of the third machine learning classifier. [0127: “At step 704, the processor may arrange the trained first, second, and third models in the series according to levels of classification;” and 0128: “At step 706, the processor may determine a plurality of transition probabilities governing movement between the arranged model... Accordingly, the transition probabilities may allow iterative application of the arranged models, e.g., as described in step 604 of method 600.”]
	Regarding claim 4, Goodsitt teaches: The apparatus of claim 1, wherein the first output dataset is formatted using the common data format. [0005: “selecting second ones of the nodes subsequent in the series based on the at least one first probability; and iteratively applying the second nodes to generate second probabilities and second tags…”]
	Regarding claim 5, Goodsitt teaches: The apparatus of claim 1, the memory storing computer-executable instructions that, when executed by processor, further cause the apparatus to: determine that a portion of the raw dataset is to be used as input by one or more additional machine learning classifiers; and based on the determination that the portion of the raw dataset is to be used as input by the one or more additional machine learning classifiers, generate at least a second input dataset associated with the one or more additional machine learning classifiers with the portion of the raw dataset. [0005: “selecting second ones of the nodes subsequent in the series based on the at least one first probability; and iteratively applying the second nodes to generate second probabilities and second tags…”]
	Regarding claim 6, Goodsitt teaches: The apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the apparatus to: obtain a historical statistical distribution generated based on the first input dataset; calculate a statistical distribution based on the first output dataset; determine a shift in the distribution of values between the historical statistical distribution and the statistical distribution; and transmit a notification indicating the shift in distribution of values based on the shift exceeding a threshold value. [0078: “each node may be associated with a probability function that accepts, as input, a particular set of values for the node's parent variables, and outputs a probability (or probability distribution) of the variable represented by the node.”]
	Regarding claim 7, Goodsitt teaches: The apparatus of claim 1, wherein the instructions, when executed by processor, further cause the apparatus to generate an aggregate dataset based on the first output dataset and the second output dataset. [0005: “outputting the first and second tags including the first and second probabilities as metadata;” and 0031: “Dataset generator 103 may be configured to provide data to computing resources 101, database 105... Dataset generator 103 may be configured to receive data from database 105 or another component of system 100”]
	Claims 8-12 and 14 are rejected based on the same citations and rationale given to claims 1-5 and 7.
	Claims 15-17, 18 and 20 are rejected based on the same citations and rationale given to claims 1-3, 5 and 7, respectively.
Examiner’s Comments
No prior art rejections were given in this Office action to claims 6, 13, and 14. The prior arts of record do not teach nor suggest dependent claim 6 limitation as follows:
“…determine a shift in the distribution of values between the historical statistical distribution and the statistical distribution; and transmit a notification indicating the shift in distribution of values based on the shift exceeding a threshold value.”
	Generally, the prior arts teach methods for using multiple machine learning algorithms in series or parallel to process datasets. The claimed invention builds on the prior arts and outlines a specific method, claim 6. Dependent claims 13 and 19 recite similarly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113